Name: Commission Regulation (EU) 2018/1065 of 27 July 2018 amending Regulation (EU) No 1178/2011 as regards the automatic validation of Union flight crew licences and take-off and landing training
 Type: Regulation
 Subject Matter: education;  transport policy;  organisation of transport;  air and space transport;  health;  technology and technical regulations
 Date Published: nan

 30.7.2018 EN Official Journal of the European Union L 192/31 COMMISSION REGULATION (EU) 2018/1065 of 27 July 2018 amending Regulation (EU) No 1178/2011 as regards the automatic validation of Union flight crew licences and take-off and landing training THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 7(6) thereof, Whereas: (1) Commission Regulation (EU) No 1178/2011 (2) lays down technical requirements for the certification of flight simulation training devices, the certification of pilots involved in the operation of certain aircraft, and the certification of persons and organisations involved in the pilot training, testing and checking. (2) Following ramp inspections outside the territory of the Member States, when flight crew members were found to be operating aircraft registered in a Member State other than the Member State that had issued their pilot licences, International Civil Aviation Organization (ICAO) amended Annex 1 to the Chicago Convention on International Civil Aviation in order to facilitate the automatic validation of licences through Regional Safety Oversight Organizations' agreements. (3) That amendment should be reflected in Regulation (EU) No 1178/2011 so as to allow for the automatic validation of Union flight crew licences in third countries. In accordance with Amendment 174 to ICAO Annex 1, point 1.2.2.3.2.1, there should be a transitional period to allow for the necessary changes to be made to existing pilot licences. (4) Since the entry into force of Annex I (Part-FCL) to Regulation (EU) No 1178/2011, which was drafted on the basis of the conditions laid down in Joint Aviation Requirements Flight Crew Licensing 1 (JAR-FCL 1), the Union is pursuing a more competency-based approach to ensure the implementation of proportionate and performance-based requirements for flight crew licences. Therefore, the take-off and landing training requirement during the advanced phase of a multi-crew pilot licence training course should be amended to align it with the ICAO recommendations in Doc 9868 Procedures for Air Navigation Services  Training (PANS-TRG). (5) The European Aviation Safety Agency submitted draft implementing rules to the Commission together with its Opinion No 16/2016 and Opinion No 03/2017. (6) Regulation (EU) No 1178/2011 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of Regulation (EC) No 216/2008 of the European Parliament and of the Council, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1178/2011 is amended as follows: (1) in Article 4, the following paragraph is added: 9. For licences issued before 19 August 2018, Member States shall comply with the requirements laid down in the second paragraph of point (a) of ARA.FCL.200 as amended by Commission Regulation (EU) 2018/1065 (*1) by 31 December 2022 at the latest. (*1) Commission Regulation (EU) 2018/1065 of 27 July 2018 amending Regulation (EU) No 1178/2011 as regards the automatic validation of Union flight crew licences and take-off and landing training (OJ L 192, 30.7.2018, p. 31).;" (2) Annex I (Part-FCL) is amended as follows: (a) in FCL.045, the following point (e) is added: (e) A pilot intending to fly outside Union territory on an aircraft registered in a Member State other than the one that issued the flight crew licence shall carry, in print or in electronic format, the latest issue of the ICAO attachment, which includes a reference to the ICAO registration number of the agreement that recognises the automatic validation of licences, as well as the list of States which are party to this agreement.; (b) in Appendix 5, point 11 is replaced by the following: 11. The training course shall include at least 12 take-offs and landings to ensure competency. Those take-offs and landings may be reduced to at least six, provided that prior to delivering the training, the ATO and the operator ensure that: (a) a procedure is in place to assess the required level of competency of the student pilot; and (b) a process is in place to ensure that corrective action is taken if in-training evaluation indicates the need to do so. Those take-offs and landings shall be performed under the supervision of an instructor in an aeroplane for which the type rating shall be issued.; (3) Annex VI (Part-ARA) is amended as follows: (a) ARA.GEN.105 is amended as follows: (i) the following points 3a and 3b are inserted: 3a. ARO.RAMP  means the Subpart RAMP of Annex II to the Regulation on Air Operations; 3b. Automatically validated  means the acceptance, without formalities, by an ICAO contracting State listed in the ICAO attachment of a flight crew licence issued by a State in accordance with Annex I to the Chicago Convention;; (ii) point 12 is replaced by the following: 12. ICAO attachment  means an attachment to an automatically validated flight crew licence issued in accordance with Annex 1 to the Chicago Convention, which is mentioned under item XIII of the flight crew licence;; (b) ARA.FCL.200 is amended as follows: point (a) of ARA.FCL.200 is replaced by the following: (a) Issue of licences and ratings. The competent authority shall issue a flight crew licence and associated ratings, using the form established in Appendix I to this Part. If a pilot intends to fly outside Union territory on an aircraft registered in a Member State other than the Member State that issued the flight crew licence, the competent authority shall: (1) add the following remark on the flight crew licence under item XIII: This licence is automatically validated as per the ICAO attachment to this licence ; and (2) make the ICAO attachment available to the pilot in print or electronic format.; (c) in Appendix I, point (a)(2)(XIII) is replaced by the following: (XIII) remarks: i.e. special endorsements relating to limitations and endorsements for privileges, including endorsements of language proficiency, remarks on the automatic validation of the licence, and ratings for Annex II aircraft, when used for commercial air transportation; and. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 27 July 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 79, 19.3.2008, p. 1. (2) Commission Regulation (EU) No 1178/2011 of 3 November 2011 laying down technical requirements and administrative procedures related to civil aviation aircrew pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 311, 25.11.2011, p. 1).